Citation Nr: 0424721	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  04-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Validity of an overpayment of compensation benefits in 
the amount of $9,090.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $9,090.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) award action of 
May 13, 2003, which retroactively adjusted the veteran's 
compensation benefits effective December 1, 1994, creating an 
overpayment of $11,653, subsequently reduced to $9,090. 

The veteran failed to attend a videoconference hearing 
scheduled before the undersigned on August 25, 2004. 

For reasons expressed below, the waiver issue is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

In August 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, in writing, that a withdrawal of this appeal as to 
the validity of the debt in the amount of $9,090 is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is in receipt of compensation benefits with a 
service-connected disability rating of 100 percent.  In May 
2003, after proper notification procedures, the veteran's 
compensation award was retroactively adjusted to remove a 
dependent spouse from his award, effective December 1, 1994.  
In a letter dated May 29, 2003 from the Debt Management 
Center (DMC), the veteran was informed that the adjustment 
had resulted in an overpayment of $11,653.  In a statement 
received in June 2003, the veteran disputed the amount of the 
debt, and requested waiver of recovery of the overpayment.  
Subsequent adjustments to reflect payment for a dependent 
spouse until June 1, 1996, and beginning again February 1, 
2003, resulted in a reduction in the overpayment to $9,090.  

In a statement received in August 2004, the veteran said he 
accepted the debt of $9,090, and requested that his pending 
appeal and hearing request be withdrawn.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2003).  The appellant has withdrawn this appeal as 
to the issue of the validity of the debt, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of the validity of the debt is 
dismissed.


REMAND

In the same document in which the veteran disputed the amount 
of the debt, he also requested waiver of recovery of the 
overpayment.  He has subsequently continued to reiterate his 
waiver request, including in the substantive appeal to the 
Board, his June 2003 notice of disagreement, and in his 
withdrawal of the validity issue.  The RO, though the 
Committee on Waivers and Compromises, has not developed this 
issue.

In August 2004, the veteran stated that he would submit a 
Financial Status Report in the "very near future."    

A March 2004 letter from the RO in response to an inquiry 
from a Congressman stated that "VA regulations state that 
until the dispute concerning the existence and amount of the 
debt is resolved, waiver consideration must remain 
suspended."  However, according to 38 C.F.R. § 1.911(c) 
(2003), the veteran's rights to dispute the existence or 
amount of the debt, to request waiver, and to appeal the VA 
decision underlying the debt "can be exercised separately or 
simultaneously."  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  

While the United States Court of Appeals for Veterans Claims 
(Court) in Schaper held that the veteran's challenge to the 
validity of the debt must be decided before adjudicating the 
waiver application, the Court also held that a challenge to 
the validity of the debt was implicit in the waiver 
application, and must be determined as part of his 
application for a waiver of the debt.  Id., at 437.  The 
Court noted, in that case, that the Board had erred in 
failing to decide "in the waiver context" the validity 
issue.  Id.  

While the validity issue must be resolved prior to a decision 
on the waiver issue, this is a sequential process to be 
followed at a particular adjudicative level, and does not 
mean that the veteran must exhaust all appellate remedies on 
the validity issue prior to a decision on the waiver issue.  
In this regard, the pertinent regulation (cited by the Court 
in Schaper) specifically states that the issues may be 
pursued simultaneously under 38 C.F.R. § 1.911(c).  Moreover, 
the Court in Schaper  contemplated an ultimate Board decision 
which would address both issues, which would be impossible if 
the waiver issue could not be decided until the validity 
issue had been resolved at all levels.  The Court retained 
jurisdiction of both issues, noting that the ultimate issue 
for which the veteran sought judicial review was his 
indebtedness to VA.  Schaper, at 437.  

For these reasons, the Board finds that remand is the 
appropriate action to take in this case.  However, the 
veteran must be advised that a timely, perfected appeal will 
be required for appellate review of that issue, if it remains 
denied.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to 
waiver claims, the Court also observed that the statute 
pertaining to waiver claims contained its own notice 
provisions.  Barger v. Principi, 16 Vet.App. 132 (2002); see 
38 U.S.C.A. § 5302 (West 2003).  Thus, the veteran still must 
be provided notice of the information necessary to 
substantiate his claim.   

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran must supply the Financial 
Status Report he indicated that he would 
send to the VA as soon as possible.  If 
needed, the RO must ensure that the 
veteran is provided with the information 
needed to substantiate his request for 
waiver of recovery of an overpayment of 
compensation benefits to include a blank 
Financial Status Report form for him to 
complete and return, if needed.  

2.  Thereafter, the RO, though the 
Committee on Waivers and Compromises 
(Committee), should review the veteran's 
June 2003 request for waiver of recovery 
of the overpayment in the amount of 
$9,090, and issue a decision on that 
matter.  If the decision is adverse to the 
veteran, he should be informed that if he 
wishes appellate consideration, he must 
submit a timely appeal of the adverse 
determination.  Appropriate action should 
be taken by the RO, based on the veteran's 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



